 

Exhibit 10.7

 

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

Omissions are designated as [***].

 

COST SHARING AND

IRU AGREEMENT

 

THIS COST SHARING AND IRU AGREEMENT (“Agreement”) is made and entered into as of
the 25th day of May, 1999, by and between LEVEL 3 COMMUNICATIONS, LLC, a
Delaware limited liability company (“Grantor”) and CABLE & WIRELESS USA, INC., a
District of Columbia corporation (“Grantee”).

 

RECITALS

 

A.    Grantor intends to construct and/or is currently constructing a nationwide
multiconduit fiber optic communications system (the “Grantor System”) as
generally depicted on Exhibit “A” attached hereto which is intended to connect
the cities described on Exhibit “B” attached hereto.

 

B.    Grantor further intends to install within one of the conduits of the
Grantor System a high fiber count ([***] or more fibers) fiber optic cable (the
“Cable”).

 

C.    Grantee desires to obtain the right to use a fiber optic communications
system consisting of [***] fibers and connecting those cities identified in
Exhibit “B” attached hereto.

 

D.    Grantor and Grantee can complete their desired communications systems less
expensively if such systems are constructed as part of a single project than if
each system was constructed independently.

 

E.    Grantor and Grantee therefore desire to share the costs of constructing
the Grantor System and, pursuant to such sharing of costs, Grantor desires to
grant to Grantee an indefeasible right to use certain facilities in the Grantor
System, all upon and subject to the terms and conditions set forth below.

 

ARTICLE 1.

DEFINITIONS

 

1.01    “Acceptance Date” shall mean the date when Grantee delivers (or is
deemed to have delivered) notice of acceptance of a Completion Notice with
respect to a Segment in accordance with Article 9; provided, however, that in
the event that such date is more than thirty (30) days prior to the Completion
Date for such Segment, and Grantee does not commence to use the Grantee Fibers
within any portion of such Segment, then the Acceptance Date shall be the first
to occur of (a) the Completion Date, or (b) the date upon which Grantee delivers
written notice to Grantor that it intends to commence use of any Grantee Fibers
within such Segment.

 

1.02    “Acceptance Testing” shall have the meaning set forth in Article 8.

 



--------------------------------------------------------------------------------

1.03    “Access Points” shall have the meaning set forth in Section 10.01.

 

1.04    “Affiliate” shall mean, with respect to any specified Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person (“control,” “controlled by” and “under common control with” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or credit arrangement, as trustee or executor,
or otherwise).

 

1.05    “Associated Property” shall mean the tangible and intangible property
needed for the use of the Grantee Fibers as permitted by this Agreement,
including designated space in the Regeneration Facilities, Opamp Facilities and
Grantor Node Facilities, as and to the extent more particularly described in
this Agreement, but excluding in any and all events any electronic and/or
optronic equipment.

 

1.06    “Cable” shall have the meaning set forth in the Recitals.

 

1.07    “Completion Date” shall mean, subject to Force Majeure Events, the dates
for the completion of each Segment as set forth in Exhibit “J” attached hereto.

 

1.08    “Completion Notice” shall have the meaning set forth in Article 9.

 

1.09    “Costs” shall mean the actual direct costs paid or payable in accordance
with the established accounting procedures generally used by Grantor and which
Grantor utilizes in billing third parties for reimbursable projects, including
the following: [***].

 

1.10    “Dark Fiber” shall have the meaning set forth in Section 15.03.

 

1.11    “Dispute Notice” shall have the meaning set forth in Article 24.

 

1.12    “Effective Date” shall have the meaning set forth in Section 5.01.

 

1.13    “Force Majeure Event” shall have the meaning set forth in Article 19.

 

1.14    “Governmental Authority” shall mean any federal, state, regional,
county, city, municipal, local, territorial, or tribal government, whether
foreign or domestic, or any department, agency, bureau or other administrative
or regulatory body obtaining authority from any of the foregoing, including
without limitation, courts, public utilities and sewer authorities.

 

2



--------------------------------------------------------------------------------

1.15    “Grantee Delay Event” shall mean the failure of Grantee to timely
observe and perform its obligations and agreements hereunder, which failure
delays the construction and installation of the Grantor System with respect to
one or more Segments.

 

1.16    “Grantee Fibers” shall mean have the meaning set forth in Section 3.01.

 

1.17    “Grantor Node Facilities” shall mean such facilities as may be mutually
agreed upon between Grantor and Grantee which are owned, leased or otherwise
used by Grantor to accommodate or house switch equipment, fiber optic
transmission and associated ancillary equipment to serve as a switch terminal,
transport concentrator, hub terminal, junction or end user POP location.

 

1.18    “Grantor System” shall have the meaning set forth in the Recitals.

 

1.19    “Grantor Termination Point” shall have the meaning set forth in Section
2.02.

 

1.20    “Hotel” shall mean a building in which a point or points of presence of
interexchange carrier(s) is/are located.

 

1.21    “Impositions” shall mean all taxes, fees, levies, imposed duties charges
or withholdings of any nature (including without limitation ad valorem, real
property, gross receipts, taxes and franchise, license and permit fees),
together with any penalties, fines or interest thereon arising out of the
transactions contemplated by this Agreement and/or imposed upon the Grantor
System, or any part thereof, by any Governmental Authority.

 

1.22    “IRU” shall have the meaning set forth in Section 3.01.

 

1.23    “IRU Contribution” shall have the meaning set forth in Section 4.01.

 

1.24    “Metropolitan Fibers” shall have the meaning set forth in Section 3.01.

 

1.25    “Minimum Period” shall mean, with respect to each Segment, a period of
twenty (20) years from the Acceptance Date for such Segment.

 

1.26    “Monthly Charge” shall have the meaning set forth in Section 13.02.

 

1.27    “Opamp Facilities” shall mean facilities to optically amplify lit fibers
as more particularly described in Exhibit “C”.

 

1.28    “Person” shall mean any natural person, corporation, partnership,
limited liability company, business trust, joint venture, association, company
or Governmental Authority.

 

3



--------------------------------------------------------------------------------

1.29    “Prime Rate” shall mean, as of any relevant date, the interest rate most
recently published in the Money Rates Section of The Wall Street Journal as the
prime rate.

 

1.30    “Proprietary Information” shall have the meaning set forth in Section
23.01.

 

1.31    “Regeneration Facilities” shall mean facilities to regenerate the signal
of lit fibers as more particularly described in Exhibit “C”.

 

1.32    “Relocating Authority” shall have the meaning set forth in Section 6.03.

 

1.33    “Required Rights” shall have the meaning set forth in Section 6.01.

 

1.34    “Required Right Payment” shall mean any payment which Grantor is
required to make to the grantor or provider of a Required Right.

 

1.35    “Route Miles” shall mean, for each Segment, the actual number of route
miles for such Segment as constructed.

 

1.36    “Segments” shall have the meaning set forth in Section 2.01.

 

1.37    “Segment End Points” shall have the meaning set forth in Section 2.01.

 

1.38    “System Route” shall have the meaning set forth in Section 2.01.

 

1.39    “Term” shall have the meaning set forth in Article 5.

 

ARTICLE 2.

SYSTEM ROUTE

 

2.01    Subject to Section 2.04, the Grantor System will connect the city pairs
identified on Exhibit “D” attached hereto (each city identified on Exhibit “D”,
or a location in reasonably close proximity (in Grantor’s reasonable discretion)
to such city, is herein called a “Segment End Point”, the route between the
applicable Segment End Points is herein called a “Segment”, and all of the
Segments together are herein called the “System Route”).

 

2.02    Except as otherwise agreed by the parties, the Grantor System, or at a
minimum the portion thereof in which Grantee shall receive the IRU, will connect
at each Segment End Point along the long haul system to the basement telecom
closet or cable head within any of the following, in Grantor’s sole discretion:
(i) a Grantor Node Facility mutually agreed to by Grantor and Grantee; (ii) a
Regeneration Facility or Opamp Facility; or (iii) a Hotel (each a “Grantor
Termination Point”). The Grantor Termination Point within and along the
metropolitan rings ordered by Grantee shall be, at Grantor’s discretion, located
in (a) the “zero manhole” adjacent to any LEC central office or Hotel along the
route, or (b) such other location as mutually agreed by

 

4



--------------------------------------------------------------------------------

the parties. The Grantor Termination Point at any Segment End Point shall be the
same for all Segments ending at such Segment End Point.

 

2.03    The specific location of the System Route between Segment End Points is
subject to Grantor obtaining the Required Rights; however, the System Route will
connect the Segment End Points for each Segment.

 

ARTICLE 3.

GRANT OF IRU AND OPTIONS

 

3.01    As of the Effective Date for each particular Segment delivered by
Grantor to Grantee hereunder, Grantor hereby grants to Grantee, and Grantee
hereby acquires from Grantor (i) an exclusive indefeasible right of use in, for
the purposes described herein, [***] fibers to be specifically identified in the
Cable between the Segment End Points for such Segment within and along the
long-haul routes identified in Exhibit “D” (the “Grantee Fibers”); (ii) an
exclusive indefeasible right of use in, for the purposes described herein, no
more than [***] fibers within and along certain metropolitan rings in up to
[***] gateway cities as set forth in Exhibit “K” (the “Metropolitan Fibers”), as
identified by Grantee in Section 3.02 hereof (which fibers, once identified,
shall also be considered “Grantee Fibers” hereunder); and (iii) an associated
and non-exclusive indefeasible right of use, for the purposes described herein,
in the Associated Property, respecting such Segment, all upon and subject to the
terms and conditions set forth herein (collectively the “IRU”). Except to the
extent specifically provided in this Agreement, the IRU shall convey a use
interest that the granting party may not revoke or restrict in any manner or to
any degree, through injunctive relief or otherwise, notwithstanding the
occurrence of a breach by the Grantee of any legal duty or obligation imposed by
any contract (except for this Agreement), by the law of torts (including simple
or gross negligence or strict liability), or by federal or state laws, rules,
regulations, orders, standards or ordinances, during the Term.

 

3.02    Grantee shall have the right to receive an IRU in the Metropolitan
Fibers, which right shall be limited to a maximum fiber count and mileage so
that the total value of the IRU acquired by Grantee would be no greater than
[***]. No additional IRU Contribution shall be payable with respect to the
Metropolitan Fibers provided that Grantor pays in full the IRU Contributions set
forth in Exhibit “E”. In the event that Grantee fails to pay the IRU
Contributions set forth in Exhibit “E” as required by this Agreement, then
Grantor may (in addition to any other remedies under this Agreement) assess and
collect from Grantee the IRU Contribution that would have otherwise been due and
payable with respect to the Metropolitan Fibers. Grantee shall deliver written
notice to Grantor identifying the Metropolitan Fibers in which Grantee desires
to acquire an IRU no later than forty five (45) days following execution of this
Agreement.

 

3.03    Grantee shall have the right (subject to availability) to order IRUs in
additional fibers (not to exceed [***] fibers in any metropolitan ring) within
the metropolitan rings set forth

 

5



--------------------------------------------------------------------------------

in Exhibit “K” for an IRU Contribution that is equal to the difference between
the IRU Contribution that would have otherwise been payable for the Metropolitan
Fibers selected by Grantee under Section 3.02 above and the IRU Contribution for
the total additional fibers requested by Grantee under this Section 3.03. As an
example, if Grantee acquired an IRU in [***] that would be applicable to the
order for [***] fibers. Any additional IRU Contribution required to be paid
hereunder shall be paid in accordance with the terms of this Agreement. The
option granted hereunder shall expire on the last to occur of (a) thirty (30)
days after execution of this Agreement, or (b) with respect to each metropolitan
area identified in Exhibit “K”, the date upon which Grantor submits its order
for the initial Cable to be installed by Grantor within each such metropolitan
area.

 

3.04    Grantee may, by written notice (a “Fiber Upgrade Notice”) delivered to
Grantor, inform Grantor that Grantee desires to purchase an IRU in additional
fibers (whether of the same type as the Grantee Fibers or otherwise) either (a)
along the same System Route as the Grantee Fibers, or (b) within extensions to
the then-existing Grantor System. In the event that Grantor subsequently
determines to install such additional fibers, then Grantor shall notify Grantee
of such determination.

 

3.05    In the event that Grantee has delivered a Fiber Upgrade Notice and
Grantor has received such notice prior to its determination to install
additional fibers, Grantor and Grantee shall negotiate in good faith concerning
Grantee’s acquisition of a portion of such additional fibers. The Term for use
of any additional fibers shall be, unless otherwise agreed in writing by the
parties, for a period which commences upon delivery of such fibers and which
ends twenty (20) years thereafter; provided, however, that to the extent such
extended term requires Grantor to extend or renew a Required Right, Grantor
shall have the right to increase the Monthly Charge in order to reflect the pass
through (on a pro rata basis based upon the number of fibers within the Grantor
System) of any increase in the payments, fees, charges, costs or other expenses
incurred or to be incurred by Grantor in connection with the extension or
renewal of such Required Right. Notwithstanding anything else in this Agreement
to the contrary, the failure of Grantor to notify Grantee of its determination
to install additional fibers under Section 3.04, or the failure of the parties
to successfully negotiate the terms of an IRU in such additional fibers, shall
not constitute a Default hereunder and neither Grantee nor Grantor shall have
any liability to the other for the performance, or the failure to perform, any
obligations imposed under Sections 3.04 or 3.05 hereof.

 

3.06    Grantee shall have an option to acquire an IRU in no more than [***]
fibers within and along the portion of the Grantor System from [***] (when and
if constructed by Grantor) in exchange for the payment of an additional IRU Fee
of $[***] (and Recurring Charges calculated in accordance herewith). The option
granted hereunder shall expire on the date upon which Grantor submits its order
for the initial Cable to be installed by Grantor within such portion of the
Grantor System.

 

6



--------------------------------------------------------------------------------

ARTICLE 4.

CONTRIBUTIONS

 

4.01    Grantee agrees to make contributions to Grantor for the construction of
the Grantor System as set forth on Exhibits “C” and “E” (collectively the “IRU
Contribution”).

 

4.02    In addition to the IRU Contribution, Grantee shall pay directly or
reimburse Grantor for all other sums, costs, fees and expenses which are
expressly provided to be paid by Grantee under this Agreement.

 

4.03    Grantor will send Grantee invoices for payments of the IRU Contribution
and Grantee shall pay such invoiced amounts within thirty (30) days after
receipt of such invoice. Grantor will send Grantee invoices for payments of all
other sums, costs, fees and expenses owed by Grantee to Grantor hereunder and
Grantee shall pay such invoiced amounts within thirty (30) days after receipt of
such invoice by Grantee. Any sums not paid by Grantee when due shall bear
interest at the Prime Rate plus two percent (2%).

 

ARTICLE 5.

TERM

 

5.01    The IRU with respect to each Segment shall become effective on the first
day when both (i) the Acceptance Date with respect to the Segment has occurred
and (ii) Grantor has received payment of all of the IRU Contribution then due to
Grantor hereunder (the “Effective Date”). Subject to the provisions of Articles
6 and 20, the IRU with respect to the Grantee Fibers within each Segment shall
terminate at the expiration of the Minimum Period of such Segment (the “Term”).
In no event shall the Term of the IRU in the Grantee Fibers within any Segment
be less than the Minimum Period of such Segment. With respect to the
Metropolitan Fibers initially delivered to Grantee hereunder and provided such
extension is permitted by the Required Rights, Grantee shall have an option to
extend the Term for such Metropolitan Fibers so that the Term expires at the
same time as the expiration of the Term of the initially-ordered Grantee Fibers
which are connected to such Metropolitan Fibers. As an example only, if
Grantee’s Term for Metropolitan Fibers in [***] would otherwise expire in
December, 2019, and the Terms for the Grantee Fibers into [***] expire in March
and August of 2020, then Grantee would have the option to extend the Term of the
[***] Metropolitan Fibers to August, 2020. To exercise the extension right,
Grantee must deliver written notice thereof no sooner than one (1) year and no
later than ninety (90) days prior to the expiration of the Term for the affected
Metropolitan Fibers. Any additional IRU Contribution or Recurring Charges
applicable to such extension would be negotiated after delivery of Grantee’s
written notice seeking extension; in the absence of agreement respecting such
additional payments, no extension shall be permitted. The option described above
shall be applicable only to the Metropolitan Fibers set forth in Exhibit “K” and
to metropolitan fibers ordered under Section 3.03 hereof, and shall not be
applicable to fibers delivered under Sections 3.04 and 3.05 hereof.

 

7



--------------------------------------------------------------------------------

5.02    Upon the expiration of the Minimum Period, the Term shall expire with
respect to the Grantee Fibers and all rights to the use thereof shall revert to
Grantor without reimbursement of any of the IRU Contribution or other sums,
costs, fees or expenses previously made with respect thereto, and from and after
such time Grantee shall have no further rights or obligations hereunder with
respect thereto unless such rights or obligations are specifically provided
herein to survive the Term.

 

5.03    Grantor and Grantee acknowledge and agree that Grantee shall be treated
for accounting and federal and all applicable state tax purposes as the
exclusive beneficial owner of the Grantee Fibers. Grantor and Grantee further
acknowledge and agree that the transactions contemplated by this Agreement
constitute, for accounting and federal and applicable state tax purposes, a
joint undertaking to share and minimize the expense of constructing each party’s
respective communications systems, and not as a separate entity or as a sale or
lease. Grantor and Grantee shall file (or caused to be filed with respect to any
consolidated returns) their respective tax returns and other returns and reports
for their respective Impositions on such basis and, except as otherwise required
by law, not take any positions inconsistent therewith.

 

5.04    This Agreement shall become effective on the date hereof, subject to
Article 26, and shall terminate on the date when all the Terms of the Segments
shall have expired or terminated, except for those provisions of this Agreement
which are expressly provided herein to survive such termination shall remain
binding on the parties hereto.

 

ARTICLE 6.

REQUIRED RIGHTS

 

6.01    Grantor agrees to obtain and maintain in full force and effect for and
during the Minimum Period of each Segment all rights, licenses, permits,
authorizations, rights-of-way, easements and other agreements which are
necessary in order to permit Grantor to construct, install and keep installed,
and maintain the Grantee Fibers within such Segment in accordance with this
Agreement and to provide Grantee with the right of use of the Grantee Fibers and
all other rights under this Agreement pursuant to the IRU (collectively, the
“Required Rights”).

 

6.02    In the event Grantor shall receive notice from any grantor or provider
of a Required Right that Grantor has failed to observe or perform its
obligations under such Required Right, and Grantor is not contesting the
validity of such claimed or alleged failure, in good faith, Grantor shall give
written notice to Grantee and Grantee may, at its option (subject to the terms
and provisions of the Required Right and the ability of third parties to cure
defaults of Grantor thereunder), cure or correct such failure and Grantor shall
reimburse Grantee for the costs and expenses incurred by Grantee in connection
therewith.

 

6.03    If, after the Acceptance Date with respect to a Segment, Grantor is
required (i) by any Governmental Authority under the power of eminent domain or
otherwise, (ii) by the grantor or

 

8



--------------------------------------------------------------------------------

provider of any Required Right, (iii) by any other Person having the authority
to so require (each a “Relocating Authority”), or (iv) by the occurrence of any
Force Majeure Event, to relocate the Grantor System within such Segment or any
portion thereof, including any of the facilities used or required in providing
the IRU, Grantor shall have the right to proceed with such relocation,
including, but not limited to, the right, in good faith, to reasonably determine
the extent and timing of, and methods to be used for such relocation; provided
that (a) Grantee shall be kept fully informed of all determinations made by
Grantor in connection with such relocation, and (b) any such relocation shall be
constructed in accordance with the construction specifications set forth in
Exhibit “F”, incorporate fiber meeting the specifications set forth in Exhibit
”G” and be subject to Acceptance Testing. Grantee shall reimburse Grantor for
its proportionate share of the Costs (including Acceptance Testing) of such
relocation (to the extent Grantor has not been reimbursed by the Relocating
Authority and only if the total unreimbursed Costs associated with such
relocation exceed $[***]) allocated to Grantee pro rata based on the number of
Grantee Fibers and the total fiber count in the affected Segments of the Grantor
System.

 

ARTICLE 7.

CONSTRUCTION OF THE GRANTOR SYSTEM

 

7.01    Grantor will design, engineer, install and construct the Grantor System
substantially in accordance with the construction specifications set forth in
Exhibit ”F”, in a workmanlike manner and in accordance with industry standards
and all applicable laws. Such responsibilities shall include, without
limitation, preparation of construction drawings, materials specifications and
materials requisitions. The Grantee Fibers and the conduit housing the Cable
shall meet or exceed the fiber and conduit specifications set forth in Exhibit
“G”. Nothing contained herein shall prohibit Grantor, at Grantor’s sole risk,
from commencing construction of a Segment before Grantor has obtained all
Required Rights necessary for such Segment.

 

7.02    Grantor will undertake the Acceptance Testing of each of the Segments.

 

7.03    Grantor will provide space within Regeneration Facilities and Opamp
Facilities along the Grantor System as described in Exhibit ”C”. Grantee shall
be provided with the use of power as specified in Exhibit “C”, and shall pay the
charges specified in Exhibit “C” in accordance with the terms hereof.

 

7.04    Occupancy by Grantee in any Grantor Node Facility shall be subject to
and governed by the colocation agreement executed by the parties
contemporaneously herewith.

 

7.05    Grantor and Grantee will mutually consult with each other from time to
time upon request to attempt to coordinate construction of the Grantor System
with other network construction which may be undertaken by Grantee.

 

7.06    Subject to the terms and provisions of any applicable Required Right,
Grantee shall have the right, but not the obligation, at Grantee’s cost and
expense on at least five (5) days prior

 

9



--------------------------------------------------------------------------------

written notice to Grantor, to inspect the construction of each Segment,
including the installation, splicing and testing of the Grantee Fibers
incorporated therein; provided that no inspection or failure to inspect by
Grantee shall impair, modify or amend any of the representations, warranties,
covenants and agreements of Grantor under this Agreement.

 

7.07    Notwithstanding anything to the contrary contained herein, Grantor may
elect, at its option, to acquire any portion of the Grantor System from third
parties (whether under a lease, sublease, indefeasible right of use, or
otherwise) in lieu of constructing and installing the Grantor System respecting
such portion; provided, any such acquired portion shall have been constructed
substantially in accordance with the specifications and procedures required by
this Agreement except for such deviations which do not, in the reasonable
discretion of Grantor, materially diminish the value, utility, reliability or
expected useful life of the Grantor System.

 

ARTICLE 8.

ACCEPTANCE TESTING

 

Grantor shall test the Grantee Fibers in accordance with the procedures and
standards specified in Exhibit “H” (“Acceptance Testing”). Acceptance Testing
shall progress span by span along each Segment as cable splicing progresses, so
that test results may be reviewed in a timely manner. Grantee shall have the
right, but not the obligation, at Grantee’s cost and expense, to be present to
observe the Acceptance Testing. When Grantor has determined that the results of
the Acceptance Testing with respect to a particular span show that the Grantee
Fibers so tested are installed and operating substantially in conformity with
the applicable specifications set forth in Exhibit “H”, Grantor shall provide
Grantee with a copy of such test results.

 

ARTICLE 9.

COMPLETION

 

When Grantor reasonably determines the Grantee Fibers with respect to a Segment
are installed and operating substantially in accordance with the applicable
specifications set forth in Exhibits “C”, “F”, “G” and “H”, Grantor shall
provide written notice of same to Grantee (a “Completion Notice”). Grantee
shall, within fifteen (15) days of receipt of the Completion Notice, either
accept or reject the Completion Notice (Grantee shall be permitted to reject
only if Grantee specifies a material failure of the Grantee Fibers to satisfy
the requirements of this Agreement) by delivery of written notice to Grantor. In
the event Grantee rejects the Completion Notice, Grantor shall promptly, and at
no cost of Grantee, commence to remedy the defect or failure specified in
Grantee’s notice. Thereafter Grantor shall again give Grantee a Completion
Notice with respect to such Segment. The foregoing procedure shall apply again
and successively thereafter until Grantor has remedied all defects or failures
specified by Grantee. Any failure by Grantee to timely reject a Completion
Notice shall be deemed to constitute acceptance for purposes of this Agreement
and Grantee shall be deemed to have delivered a notice of acceptance on the
fifteenth day after delivery of the Completion Notice.

 

10



--------------------------------------------------------------------------------

ARTICLE 10.

ACCESS

 

10.01    Grantor shall provide Grantee with access to, and Grantee shall have
the right to interconnect its communications system with, the Grantee Fibers at
the Grantor Termination Points and, subject to applicable laws and regulations
and the terms of the Required Rights, at other technically feasible access
points along the Grantor System (the “Access Points”). The specific location of
such Access Points shall be determined by Grantor during the design, engineering
and permitting phases of construction. In the event that Grantee desires to have
an Access Point at any particular location along the System Route, Grantee shall
notify Grantor in writing and Grantor will evaluate the request and make
commercially reasonable efforts to accommodate Grantee’s request (subject to
Grantee’s reimbursement of all Costs incurred in connection therewith). None of
the Access Points shall be in any portion of the Grantor System which transits
Canada unless such access can be accomplished in a fashion which, in Grantor’s
judgment, will not cause either Grantee or Grantor to be in violation of
applicable laws or regulations.

 

10.02    Grantor shall determine the exact locations of its Regeneration
Facilities and Opamp Facilities and, subject only to reasonable security
procedures and such access restrictions and limitations as may be set forth in
any applicable Required Rights, Grantee shall have access to the Regeneration
Facilities and Opamp Facilities twenty-four (24) hours per day, seven (7) days
per week.

 

10.03    Grantor may route the Grantee Fibers through Grantor’s space in any
Grantor Node Facilities, Regeneration Facilities or Opamp Facilities, in
Grantor’s sole discretion; provided such routing shall not materially adversely
affect Grantee’s use of or access to the Grantee Fibers or Associated Property
hereunder and Grantor shall be responsible for all reasonable costs and expenses
associated therewith.

 

10.04    Grantor shall have the right to control all activities concerning the
Grantor System, including installation of any Grantee Fibers, the splicing of
the Grantee Fibers at all of the Access Points, Grantor Termination Points,
Grantor Node Facilities, Regeneration Facilities and Opamp Facilities and
Grantee shall reimburse Grantor for all reasonable Costs incurred by Grantor in
connection therewith. Grantor shall cooperate with Grantee in connection with
any requests by Grantee for the performance of such work.

 

10.05    Grantee may request that Grantor construct and install additional
commercial building entrances to buildings which are (i) located no more than
one hundred (100) feet from the Grantor System, (ii) not separated from the
Grantor System by any water crossing, bridge crossing or other substantial
physical impediment, and (iii) on the list of buildings into which Grantor
intends to construct facilities. Upon receipt of such request, Grantor and
Grantee shall negotiate respecting the additional IRU Contribution that would be
due and payable for the extension of the Grantor System into a Grantor
Termination Point within such building. The

 

11



--------------------------------------------------------------------------------

additional IRU Contribution for such building connection shall be no greater
than [***] percent [***%] of all Costs incurred by Grantor in connection with
the completion of such additional commercial building entrances. Grantor shall,
upon request of Grantee prior to commencement of such work, provide Grantee with
a good faith estimate of the Costs to be incurred in connection with the
performance thereof.

 

10.06    Grantee may request that Grantor construct and install, for and on
behalf of Grantee, facilities to connect Grantee’s points of presence with the
points of presence of [***] in no more than [***] cities within which a Grantor
Node Facility is located. In the event that Grantor is not then planning to
construct facilities to such points of presence, then (a) Grantee shall be
responsible [***] such construction, (b) Grantee shall reimburse Grantor [***]
in connection with such construction or installation; and (c) Grantee shall be
entitled to an exclusive IRU in a [***] within such portion of the network. In
the event that Grantor is planning to construct facilities to such points of
presence, then Grantee shall only be responsible for payment of [***] incurred
in connection with such construction or installation. Prior to any decision to
proceed, Grantor shall provide Grantee with a good faith estimate of Costs which
are likely to be incurred in connection with such construction.

 

ARTICLE 11.

OPERATIONS

 

11.01    Grantee shall have full and complete control and responsibility for
determining any network and service configuration or designs, routing
configurations, re-grooming, rearrangement or consolidation of channels or
circuits and all related functions with regard to the use of the Grantee Fibers;
provided, such control and responsibility by Grantee shall not adversely affect
the use by any other Person of the Grantor System and/or any electric or
optronic equipment used by such Person in connection therewith.

 

11.02    Grantee acknowledges and agrees that except for the items included as a
part of the Regeneration Facilities and Opamp Facilities as described on Exhibit
“C”, Grantor is not supplying nor is Grantor obligated to supply to Grantee any
optronics or electronics or optical or electrical equipment or related
facilities, all of which are the sole responsibility of Grantee, nor is Grantor
responsible for performing any work other than as specified in this Agreement.

 

11.03    Upon not less than one hundred twenty (120) days written notice from
Grantor to Grantee, Grantor may at its option, subject to Grantee’s prior
written approval (which approval shall not be unreasonably delayed or withheld)
substitute for the Grantee Fibers within any Segment or Segments, or any
portions thereof, an equal number of alternative fibers within such Segment or
portion thereof, provided that in such event, such substitution (i) shall be
effected at the sole cost of Grantor, including, without limitation, all
disconnect and reconnect costs, fees and expenses; (ii) shall be constructed in
accordance with the specifications and procedures set forth

 

12



--------------------------------------------------------------------------------

in Exhibits “C” and “F”, incorporate fiber and conduit meeting the
specifications set forth in Exhibit “G”, and be tested in accordance with the
Acceptance Testing; (iii) shall not change any Grantor Termination Points or
other Access Points; and (iv) Grantor shall use all reasonable good faith
efforts to minimize any interruption in the operation of the Grantee Fibers.

 

ARTICLE 12.

MAINTENANCE AND REPAIR OF THE GRANTOR SYSTEM

 

From and after the Acceptance Date with respect to each Segment, the maintenance
of the Grantor System within such Segment shall be provided in accordance with
the maintenance requirements and procedures set forth in Exhibit “I” attached
hereto. The costs of all Scheduled Maintenance (as defined in Exhibit “I”) of
the Grantee Fibers shall be provided by Grantor as a part of the Monthly Charge;
however, Grantee shall reimburse Grantor for its proportionate share of the
Costs of any Unscheduled Maintenance (as defined in Exhibit “I”) (but only if
the total Costs exceed [***] for any one incident) and repair and/or restoration
of the Grantee Fibers allocated to Grantee pro rata based on the number of
Grantee Fibers and the total fiber count in the affected portion of the Grantor
System.

 

ARTICLE 13.

RECURRING CHARGES

 

13.01    Grantor shall be responsible for the payment of: (i) the Required Right
Payments, (ii) the costs of Scheduled Maintenance of the Grantor System (as
defined in Exhibit “I”), and (iii) real estate taxes, if any, insurance
premiums, utility costs and charges, and rents or other payments associated with
the Regeneration Facilities and Opamp Facilities.

 

13.02    In consideration of Grantor’s responsibilities under Section 13.01,
subject to the adjustments described in Section 13.03, Grantee shall pay to
Grantor each year ([***] as set forth in Section 13.04), with respect to each
Segment of the intercity (long-haul) Grantor System, commencing with the
Acceptance Date of such Segment and continuing until the expiration of the Term
of the IRU with respect to such Segment shall have occurred, the product
obtained when: (a) [***] (b) [***]. In addition, Grantee shall pay to Grantor
each year ([***] as set forth in Section 13.04), with respect to each
metropolitan ring (intra-city) Grantor System, commencing with the Acceptance
Date of such metropolitan ring and continuing until the expiration of the Term
of the IRU with respect thereto shall have occurred, the product obtained when:
(a) [***] (b) [***]. The foregoing charges are herein called the “Monthly
Charge.”

 

13.03    [***]

 

13



--------------------------------------------------------------------------------

13.04    The Monthly Charge shall be paid each year by Grantee in [***] due and
payable on the [***]. In the event the Acceptance Date or expiration of the Term
of a Segment occurs other than on the [***] shall be prorated.

 

ARTICLE 14.

IMPOSITIONS

 

14.01    Grantor and Grantee acknowledge and agree that it is their mutual
objective and intent to (i) [***] and (ii) share such Impositions according to
their respective interests in the Grantor System and the Grantee Fibers, and
that they will cooperate with each other and coordinate their mutual efforts to
achieve such objectives in accordance with the provisions of this Article 14.

 

14.02    Grantor shall be responsible for and shall timely pay any and all
Impositions with respect to the construction or operation of the Grantor System
which Impositions are imposed or assessed prior to the Acceptance Date of a
Segment. Notwithstanding the foregoing obligations, Grantor shall have the right
to challenge any such Impositions so long as the challenge of such Impositions
does not materially adversely affect the rights to be delivered to Grantee
pursuant hereto.

 

14.03    Following the Acceptance Date for each Grantor System and except with
respect to Impositions constituting ad valorem property taxes levied against the
Grantee Fibers (which are addressed in Section 14.04 below), Grantor shall
timely pay any and all Impositions imposed upon or with respect to each Grantor
System to the extent such Impositions have not been or may not feasibly be
separately assessed or imposed upon or against the respective interests of
Grantor and Grantee in such Grantor System. Upon receipt of a notice of any such
Imposition, Grantor shall promptly notify Grantee of such Imposition and Grantee
shall pay or reimburse Grantor for its proportionate share of such Imposition,
which share shall be determined (i) to the extent possible, based upon the
manner and methodology used by the particular Governmental Authority imposing
such Imposition (e.g., on the cost of the relative property interests, historic
or projected revenue derived therefrom, or any combination thereof); or (ii) if
the same cannot be so determined, then based upon Grantee’s proportionate share
of the total fiber count in the affected portion of the Grantor System.

 

14.04    Following the Acceptance Date for each Grantor System and except to the
extent prohibited by applicable laws or regulations, Grantee shall separately
file all required returns, renditions or other forms and pay any and all ad
valorem property taxes imposed on or assessed against the Grantee Fibers. In the
event that applicable laws or regulations require Grantor to file

 

14



--------------------------------------------------------------------------------

returns for and pay any and all ad valorem property taxes imposed on or assessed
against the Grantee Fibers, Grantor shall do so and Grantor shall be entitled to
reimbursement from Grantee (under Section 14.03) for the ad valorem property tax
payments made respecting the Grantee Fibers.

 

14.05    Notwithstanding any provision herein to the contrary, Grantor shall
have the right to contest any Imposition described in Section 14.03 above,
(including by nonpayment of such Imposition provided such nonpayment does not
materially adversely affect the rights to be delivered to Grantee pursuant
hereto). The reasonable out-of-pocket costs and expenses (including reasonable
attorney fees) incurred by Grantor in any such contest shall be shared by
Grantor and Grantee in the same proportion as to which the parties would have
shared in such Impositions (as well as any other Impositions on other systems
owned by Grantor), as they were originally assessed. Any refunds or credits
resulting from a contest brought pursuant to this Section 14.05 shall be divided
between Grantor and Grantee in the same proportion as to which such refunded or
credited Impositions were borne by Grantor and Grantee.

 

14.06    Grantor and Grantee agree to cooperate fully in the preparation of any
returns or reports that must be filed jointly relating to the Impositions.
Grantor and Grantee further acknowledge and agree that the provisions of this
Article 14 are intended to allocate the Impositions expected to be assessed
against or imposed upon the parties with respect to the Grantor System based
upon the procedures and methods of computation by which Impositions generally
have been assessed and imposed to date, and that material changes in the
procedures and methods of computation by which such assessments are assessed and
imposed could significantly alter the fundamental economic assumptions
underlying the transactions hereunder to the parties. Accordingly, Grantor and
Grantee agree that, if in the future the procedures or methods of computation by
which Impositions are assessed or imposed against the parties change materially
from the procedures or methods of computation by which they are imposed as of
the date hereof, the parties will negotiate in good faith an amendment to the
provisions of this Article 14 in order to preserve, to the extent reasonably
possible, the economic intent and effect of this Article 14 as of the date
hereof.

 

ARTICLE 15.

USE OF GRANTOR SYSTEM

 

15.01    Grantee represents and warrants that it will use the Grantee Fibers and
the IRU hereunder in compliance with all applicable government codes,
ordinances, laws, rules and regulations.

 

15.02    Subject to the provisions of this Agreement, Grantee may use the
Grantee Fibers and the IRU for any lawful purpose. Grantee acknowledges and
agrees that it has no right to use any fibers, other than the Grantee Fibers,
included or incorporated in the Grantor System, and that Grantee shall keep any
and all of the Grantor System, free from any liens, rights or claims of any
third party attributable to Grantee.

 

15



--------------------------------------------------------------------------------

15.03    Notwithstanding anything to the contrary contained in this Agreement,
Grantee covenants and agrees that Grantee shall not, that Grantee shall have no
right to, and that Grantor may enjoin Grantee from any attempt to, assign, sell,
lease, sublease, transfer, grant an indefeasible right of use or other similar
right or interest in the IRU or the Grantee Fibers to anyone as Dark Fiber for a
period of four (4) years after the Acceptance Date for the final Segment of the
Grantee Fibers. For purposes hereof, “Dark Fiber” shall mean fiber provided
without electronic and/or optronic equipment and which is not “lit” or
activated. No such assignment, sale, lease, sublease, transfer or grant shall
relieve Grantee of its obligations under this Agreement.

 

15.04    Grantee shall not use the Grantee Fibers in a way which physically
interferes in any way with or otherwise adversely affects the use of the fibers,
cable or conduit of any other Person using the Grantor System.

 

15.05    Grantee and Grantor shall promptly notify each other of any matters
pertaining to, or the occurrence (or impending occurrence) of, any event of
which it is aware that could give rise to any damage or impending damage to or
loss of the Grantor System.

 

15.06    Grantee and Grantor agree to cooperate with and support each other in
complying with any requirements applicable to their respective rights and
obligations hereunder by any Governmental Authority.

 

ARTICLE 16.

INDEMNIFICATION

 

16.01    Subject to the provisions of Article 17, Grantor hereby agrees to
indemnify, defend, protect and hold harmless Grantee and its employees, officers
and directors, from and against, and assumes liability for: (i) any injury, loss
or damage to any Person, tangible property or facilities of any Person
(including reasonable attorney fees and costs) to the extent arising out of or
resulting from the negligence or willful misconduct of Grantor, its officers,
employees, servants, affiliates, agents, contractors, licensees, invitees and
vendors arising out of or in connection with the performance by Grantor of its
obligations under this Agreement; and (ii) any claims, liabilities or damages
arising out of any violation by Grantor of any regulation, rule, statute or
court order of any Governmental Authority in connection with the performance by
Grantor of its obligations under this Agreement.

 

16.02    Subject to the provisions of Article 17, Grantee hereby agrees to
indemnify, defend, protect and hold harmless Grantor, and its employees,
officers and directors, from and against, and assumes liability for: (i) any
injury, loss or damage to any Person, tangible property or facilities of any
Person (including reasonable attorney fees and costs) to the extent arising out
of or resulting from the negligence or willful misconduct of Grantee, its
officers, employees, servants, affiliates, agents, contractors, licensees,
invitees and vendors arising out of or in connection with the exercise by
Grantee of its rights under this Agreement; and (ii) any claims, liabilities or
damages arising out of any violation by Grantee of any regulation, rule, statute
or

 

16



--------------------------------------------------------------------------------

court order of any Governmental Authority in connection with the exercise by
Grantee of its rights under this Agreement.

 

16.03    Grantor and Grantee agree to promptly provide each other with notice of
any claim which may result in an indemnification obligation hereunder. The
indemnifying party may defend such claim with counsel of its own choosing
provided that no settlement or compromise of any such claim shall occur without
the consent of the indemnified party, which consent shall not be unreasonably
withheld or delayed.

 

16.04    Grantor and Grantee each expressly recognize and agree that its
obligation to indemnify, defend, protect and save the other harmless is not a
material obligation to the continuing performance of its other obligations, if
any, hereunder. In the event that a party shall fail for any reason to so
indemnify, defend, protect and save the other harmless, the injured party hereby
expressly recognizes that its sole remedy in such event shall be the right to
bring legal proceedings against the other party for its damages as a result of
the other party’s said failure to indemnify, defend, protect and save harmless.
These obligations shall survive the expiration or termination of this Agreement.

 

16.05    Notwithstanding the foregoing provisions of this Article 16, to the
extent Grantor is required under the terms and provisions of any Required Right
to indemnify the grantor or provider thereof from and against any and all
claims, suits, judgments, liabilities, losses and expenses arising out of
service interruption, cessation, unreliability of or damage to the Grantor
System, regardless of whether such claims, suits, judgments, liabilities, losses
or expenses arise from the sole or partial negligence, willful misconduct or
other action or inaction of such grantor or provider and its employees,
servants, agents, contractors, subcontractors or other Persons using the
property covered by such Required Right, Grantee hereby releases such grantor or
provider from, and hereby waives, all claims, suits, judgments, liabilities,
losses and expenses arising out of service interruption, cessation,
unreliability of or damage to the Grantor System regardless of whether such
claims, suits, judgments, liabilities, losses or expenses arise from the sole or
partial negligence, willful misconduct or other action or inaction, of such
grantor or provider or its employees, servants, agents, contractors,
subcontractors or other Persons using the property covered by such Required
Right; provided however that this release shall not apply to bar any claim by
Grantee against Grantor for indemnification under Section 16.01 hereof.

 

17



--------------------------------------------------------------------------------

ARTICLE 17.

LIMITATION OF LIABILITY

 

Notwithstanding any provision of this Agreement to the contrary, neither party
shall be liable to the other party for any special, incidental, indirect,
punitive or consequential damages, whether foreseeable or not, arising out of,
or in connection with such party’s failure to perform its respective obligations
hereunder, including, but not limited to, loss of profits or revenue (whether
arising out of transmission interruptions or problems, any interruption or
degradation of service or otherwise), or claims of customers, whether occasioned
by any construction, reconstruction, relocation, repair or maintenance performed
by, or failed to be performed by, the other party or any other cause whatsoever,
including breach of contract, breach of warranty, negligence, or strict
liability, all claims for which damages are hereby specifically waived. Except
as set forth in Section 16.05, nothing contained herein shall operate as a
limitation on the right of either party hereto to bring an action for damages
against any third party, including claims for indirect, special or consequential
damages, based on any acts or omissions of such third party.

 

ARTICLE 18.

INSURANCE

 

18.01    During the term of this Agreement, each party shall obtain and maintain
the following insurance: (i) Commercial General Liability including coverage for
(a) premises/operations, (b) independent contractors, (c) products/completed
operations, (d) personal and advertising injury, (e) contractual liability, and
(f) explosion, collapse and underground hazards, with combined single limit of
not less than $[***] each occurrence or its equivalent; (ii) Worker’s
Compensation in amounts required by applicable law and Employer’s Liability with
a limit of at least $[***] each accident; (iii) Automobile Liability including
coverage for owned/leased, non-owned or hired automobiles with combined single
limit of not less than $[***] each accident; and (iv) any other insurance
coverages required under or pursuant to the Required Rights.

 

18.02    During the term of this Agreement: (i) Grantee shall obtain and
maintain “all risk” property insurance in an amount equal to the replacement
cost of all electronic, optronic and other equipment utilized by Grantee in
connection with the Grantee Fibers, and (ii) Grantor shall obtain and maintain
“all risk” property insurance in an amount equal to the replacement cost of the
Regeneration Facilities and Opamp Facilities.

 

18.03    Both parties expressly acknowledge that a party shall be deemed to be
in compliance with the provisions of this Article if it maintains an approved
self-insurance program providing for a retention of up to $[***]. If either
party provides any of the foregoing coverages on a claims made basis, such
policy or policies shall be for at least a three (3) year extended reporting or
discovery period.

 

18



--------------------------------------------------------------------------------

18.04    Unless otherwise agreed, all insurance policies shall be obtained and
maintained with companies rated A or better by Best’s Key Rating Guide and each
party shall, upon request, provide the other party with an insurance certificate
confirming compliance with the requirements of this Article 18.

 

18.05    Grantee and Grantor shall each obtain from the insurance companies
providing the coverages required by this Agreement, the permission of such
insurers to allow such party to waive all rights of subrogation and such party
does hereby waive all rights of said insurance companies to subrogation against
the other party, its affiliates, subsidiaries, assignees, officers, directors
and employees. To the extent of each party’s respective indemnification
obligation, each party shall name the other party as an additional insured on
their respective Commercial General Liability and Automobile Liability policies.

 

18.06    In the event either party fails to maintain the required insurance
coverages and a claim is made or suffered, such party shall indemnify and hold
harmless the other party from any and all claims for which the required
insurance would have provided coverage.

 

18.07    Until the Effective Date for a Segment, Grantor shall bear all risk of
loss of and damage or destruction to the Grantor System within such Segment.
Commencing as of the Effective Date, any loss, damage or destruction of or to
the Grantor System not otherwise required to be insured hereunder shall be
treated for all purposes as Unscheduled Maintenance (as defined in Exhibit “I”).

 

ARTICLE 19.

FORCE MAJEURE

 

Except as may be otherwise specifically provided in this Agreement, neither
party shall be in default under this Agreement if and to the extent that any
failure or delay in such party’s performance of one or more of its obligations
hereunder is caused by any of the following conditions, and such party’s
performance of such obligation or obligations shall be excused and extended for
and during the period of any such delay: act of God; fire; flood; fiber or cable
shortages not resulting from a party’s failure to place timely orders therefor;
government codes, ordinances, laws, rules, regulations or restrictions; war or
civil disorder; failure of a third party to recognize a Required Right; any
other cause beyond the reasonable control of such party and, in the case of
Grantor, a Grantee Delay Event (each a “Force Majeure Event”). The party
claiming relief under this Article shall notify the other in writing of the
existence of the event relied on and the cessation or termination of said event.

 

ARTICLE 20.

DEFAULT

 

20.01    If (i) Grantee makes a general assignment for the benefit of its
creditors, files a voluntary petition in bankruptcy or any petition or answer
seeking, consenting to, or acquiescing in reorganization, arrangement,
adjustment, composition, liquidation, dissolution or similar relief;

 

19



--------------------------------------------------------------------------------

(ii) an involuntary petition in bankruptcy, other insolvency protection against
Grantee as filed and not dismissed with 120 days; or (iii) Grantee fails to
observe and perform the terms and provisions of this Agreement and such failure
continues for a period of thirty (30) days after written notice from Grantor (or
to such failure as not susceptible of a cure within such thirty (30) day period,
cure has not been commenced and diligently pursued thereafter to completion),
then Grantor may (A) terminate this Agreement and the Term with respect to the
affected Segments, in which event Grantor shall have no further duties or
obligations hereunder with respect to the terminated Segments, and (B) subject
to Article 17, pursue any legal remedies it may have under applicable law or
principles of equity relating to such default, including an action for damages,
specific performance and/or injunctive relief.

 

20.02    If (i) Grantor makes a general assignment for the benefit of its
creditors, files a voluntary petition in bankruptcy or any petition or answer
seeking, consenting to, or acquiescing in reorganization, arrangement,
adjustment, composition, liquidation, dissolution or similar relief; (ii) an
involuntary petition in bankruptcy, other insolvency protection against Grantor
as filed and not dismissed with 120 days; (iii) Grantor fails to observe and
perform the terms and provisions of this Agreement and such failure continues
for a period of thirty (30) days after written notice from Grantee (or to such
failure as not susceptible of a cure within such thirty (30) day period, cure
has not been commenced and diligently pursued thereafter to completion), then
Grantee may, subject to Section 20.03 below, (A) terminate this Agreement and
the Term with respect to any affected Segments, in which event Grantee shall
have no further duties or obligations hereunder with respect to the terminated
Segments, and (B) subject to Article 17, pursue any legal remedies it may have
under applicable law or principles of equity relating to such default, including
an action for damages, specific performance and/or injunctive relief.

 

20.03    Notwithstanding anything contained in this Agreement to the contrary,
Grantee’s sole and exclusive remedy with respect to each Segment for any failure
of Grantor to deliver the Grantee Fibers within such Segment within six (6)
months after the Completion Date (other than as caused by Force Majeure Events)
for such Segment and otherwise in accordance with this Agreement shall be to
terminate this Agreement with respect to such Segment by delivery of written
notice to Grantor (which notice must be delivered prior to the date on which
such Segment is completed by Grantor), in which event Grantor shall refund all
portions of the IRU Contribution previously paid by Grantee to Grantor with
respect to such Segment, together with interest thereon at the Prime Rate plus
two percent (2%) plus liquidated damages equal to a prorated amount of one year
of the total IRU Contribution for such Segment (i.e., one-twentieth of the total
IRU Contribution for the undelivered Segment). In the event Grantor shall have
failed to deliver the Grantee Fibers in any Segment, within eighteen (18) months
after the Completion Date and otherwise in accordance with this Agreement, then
either party may terminate this Agreement with respect to such Segment and
Grantor shall, upon such termination, refund all portions of the IRU
Contribution previously paid by Grantee to Grantor with respect to such Segment,
together with interest thereon at the Prime Rate plus two percent (2%), plus
liquidated damages equal to a prorated amount of one year of the total IRU

 

20



--------------------------------------------------------------------------------

Contribution for such Segment (i.e., one-twentieth of the total IRU Contribution
for the undelivered Segment).

 

ARTICLE 21.

ASSIGNMENT

 

21.01    Neither party shall assign, encumber or otherwise transfer this
Agreement to any other Person without the prior written consent of the other
party, which consent shall not be unreasonably withheld; provided, each party
shall have the right, without the other party’s consent, but with prior written
notice to the other party, to assign or otherwise transfer this Agreement (i) as
collateral to any institutional lender of such party subject to the prior rights
and obligations of the parties hereunder; and (ii) to any Affiliate of such
party, or to any entity into which such party may be merged or consolidated or
which purchases all or substantially all of the assets of such party; provided
that such party shall not be released from its obligations hereunder. Any
assignee or transferee shall continue to be subject to all of the provisions of
this Agreement, (except that any lender referred to in clause (i) above shall
not incur any obligations under this Agreement nor shall it be restricted from
exercising any right of enforcement or foreclosure with respect to any related
security interest or lien, so long as the purchaser in foreclosure is subject to
the provisions of this Agreement). Grantor may partially assign that portion of
this Agreement which relates to the Grantor System located in Canada to an
Affiliate operating in Canada without prior written notice to, or consent of,
Grantee.

 

21.02    Any and all increased Required Right Payments and any other additional
fees, charges, costs or expenses which result under the Required Rights or
otherwise as a result of any permitted assignment or transfer of this Agreement
by a party shall be paid by such party.

 

21.03    This Agreement and each of the parties’ respective rights and
obligations under this Agreement, shall be binding upon and shall inure to the
benefit of the parties hereto and each of their respective permitted successors
and assigns.

 

21.04    Nothing contained in this Article 21 shall be deemed or construed to
prohibit Grantor from selling, transferring, leasing, licensing, granting
indefeasible rights of use or entering into similar agreements or arrangements
with other Persons respecting any fibers and conduit constituting a part of the
Grantor System.

 

21



--------------------------------------------------------------------------------

ARTICLE 22.

REPRESENTATIONS AND WARRANTIES

 

22.01    Each party represents and warrants that: (i) it has the full right and
authority to enter into, execute and deliver this Agreement; (ii) it has taken
all requisite corporate action to approve the execution, delivery and
performance of this Agreement; (iii) this Agreement constitutes a legal, valid
and binding obligation enforceable against such party in accordance with its
terms, subject to bankruptcy, insolvency, creditors’ rights and general
equitable principles; and (iv) its execution of and performance under this
Agreement shall not violate any applicable existing regulations, rules, statutes
or court orders of any local, state or federal government agency, court or body.

 

22.02    Grantor represents and warrants that the Segments of the Grantor System
that it will construct pursuant hereto will be designed, engineered, installed,
and constructed in accordance with the terms and provisions of this Agreement,
any and all applicable building, construction and safety codes, as well as any
and all other applicable governmental laws, codes, ordinances, statutes and
regulations; provided Grantee’s sole rights and remedies with respect to any
breach of such representation shall be (i) to inspect the construction,
installation and splicing of the Grantee Fibers incorporated in each Segment and
to participate in the Acceptance Testing, during the course and at the time of
the relevant construction, installation and testing periods for each Segment, as
provided herein; (ii) if, during the course of such construction, installation
and testing any deviation from the specifications set forth in Exhibits “C”,
“F”, “G” or “H” is discovered which Grantee reasonably determines is likely to
materially adversely affect the operation or performance of the Grantee Fibers,
the construction or installation of the affected portion of the Segment shall be
repaired to such specification by Grantor at Grantor’s sole cost and expense;
and (iii) if, at any time prior to the date that is twelve (12) months after the
Acceptance Date, Grantee shall notify Grantor in writing of its discovery of a
deviation from the specifications set forth in Exhibits “C”, “F”, “G” or “H”
which Grantee reasonably determines is likely to materially adversely affect the
operation or performance of the Grantee Fibers, with respect to any Segment
(which notice shall be given within thirty (30) days of such discovery) the
construction or installation of the affected portion of such Segment shall be
repaired to such specification by Grantor at Grantor’s sole cost and expense.

 

22.03    EXCEPT AS SET FORTH IN THE FOREGOING SECTIONS 22.01 AND 22.02, GRANTOR
MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE GRANTEE FIBERS OR THE
GRANTOR SYSTEM, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR
PARTICULAR PURPOSE, AND ALL SUCH WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

22.04    Grantee acknowledges and agrees that Grantee’s sole rights and remedies
with respect to any defect in or failure of the Grantee Fibers to perform in
accordance with the applicable vendor’s or manufacturer’s specifications with
respect to the Grantee Fibers shall be limited to the particular vendor’s or
manufacturer’s warranty and such warranties, if any, with respect to the

 

22



--------------------------------------------------------------------------------

Grantee Fibers shall be assigned to Grantee upon its request. In the event any
maintenance or repairs to the Grantor System are required as a result of a
breach of any warranty made by any manufacturers, contractors or vendors, unless
Grantee shall elect to pursue such remedies itself, Grantor shall pursue all
remedies against such manufacturers, contractors or vendors on behalf of
Grantee, and Grantor shall reimburse Grantee’s costs for any maintenance Grantee
has incurred as a result of any such breach of warranty to the extent the
manufacturer, contractor or vendor pays such costs.

 

ARTICLE 23.

CONFIDENTIALITY

 

23.01    Grantor and Grantee hereby agree that if either party provides
confidential or proprietary information to the other party (“Proprietary
Information”), such Proprietary Information shall be held in confidence, and the
receiving party shall afford such Proprietary Information the same care and
protection as it affords generally to its own confidential and proprietary
information (which in any case shall be not less than reasonable care) in order
to avoid disclosure to or unauthorized use by any third party. The parties
acknowledge and agree that all information disclosed by either party to the
other in connection with or pursuant to this Agreement shall be deemed to be
Proprietary Information, provided that written information is clearly marked in
a conspicuous place as being confidential or proprietary and verbal information
is indicated as being confidential or proprietary when given and promptly
confirmed in writing as such thereafter. All Proprietary Information, unless
otherwise specified in writing, shall remain the property of the disclosing
party, shall be used by the receiving party only for the intended purpose, and
such written Proprietary Information, including all copies thereof, shall be
returned to the disclosing party or destroyed after the receiving party’s need
for it has expired or upon the request of the disclosing party. Proprietary
Information shall not be reproduced except to the extent necessary to accomplish
the purpose and intent of this Agreement, or as otherwise may be permitted in
writing by the disclosing party.

 

23.02    The foregoing provisions of Section 23.01 shall not apply to any
Proprietary Information which (i) becomes publicly available other than through
the disclosing party; (ii) is required to be disclosed by a governmental or
judicial law, order, rule or regulation (provided that the disclosing party is,
to the extent possible, given sufficient notice as to be able to seek a
protective order or otherwise limit the Proprietary Information disclosed);
(iii) is independently developed by the receiving party; or (iv) becomes
available to the receiving party without restriction from a third party who is
not under a similar obligation of confidentiality.

 

23.03    Notwithstanding Sections 23.01 and 23.02 either party may disclose
Proprietary Information to its employees, agents, and legal and financial
advisors and providers to the extent necessary or appropriate in connection with
the negotiation and/or performance of this Agreement or in obtaining financing,
provided that each such party is notified of the confidential and proprietary
nature of such Proprietary Information and is subject to or agrees to be bound
by similar restrictions on its use and disclosure.

 

23



--------------------------------------------------------------------------------

23.04    Neither party shall issue any public announcement or press release
relating to the execution of this Agreement without the prior approval of the
other party, which approval shall not be unreasonably withheld.

 

23.05    In this event either party shall be required to disclose all or any
part of this Agreement in, or attach all or any part of this Agreement to, any
regulatory filing or statement, each party agrees to discuss and work
cooperatively, in good faith, with the other party, to protect, to the extent
possible, those items or matters which the other party deems confidential and
which may, in accordance with applicable laws, be deleted therefrom. The party
so disclosing shall notify the other party, as soon as possible after such party
learns of the need for disclosure, of the nature of the disclosure and any steps
that are reasonably available to protect the confidentiality of this Agreement,
and shall thereafter take all reasonable and necessary steps to protect the
confidentiality of this Agreement.

 

23.06    The provisions of this Article 23 shall survive expiration or
termination of this Agreement.

 

ARTICLE 24.

DISPUTE RESOLUTION

 

If the parties are unable to resolve any dispute arising under or relating to
this Agreement, the parties shall resolve such disagreement or dispute as
follows:

 

(i)    Either party may refer the matter to a management-level representative of
the parties by written notice to the other party (the “Dispute Notice”). Within
fifteen (15) days after delivery of the Dispute Notice such representatives of
both parties shall meet at a mutually acceptable time and place to exchange all
relevant information in an attempt to resolve the dispute.

 

(ii)    If the matter has not been resolved within thirty (30) days after
delivery of the Dispute Notice, or if such officers fail to meet within fifteen
(15) days after delivery of such Dispute Notice, either party may initiate
mediation in accordance with the procedures set forth in (iii) below. All
negotiations conducted by such officers shall be confidential and shall be
treated as compromise and settlement negotiations for purposes of federal and
state rules of evidence.

 

(iii)    If such representatives are unable to resolve the dispute or have
failed to meet, the parties may initiate legal proceedings to resolve their
dispute.

 

24



--------------------------------------------------------------------------------

ARTICLE 25.

NOTICE

 

All notices or other communications which are required or permitted herein shall
be in writing and sufficient if delivered personally, sent by prepaid overnight
air courier, or sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

IF TO GRANTOR (prior to July 1, 1999):

    

Level 3 Communications, LLC

1450 Infinite Drive

Louisville, CO 80027

Attn: VP, Network Planning and Development

    

with copies to:

    

Level 3 Communications, LLC

1450 Infinite Drive

Louisville, CO 80027

Attn: VP, Network Operation

    

Level 3 Communications, LLC

1450 Infinite Drive

Louisville, CO 80027

Attn: General Counsel

IF TO GRANTOR (after July 1, 1999):

    

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, CO 80021

Attn: VP, Network Planning and Development

    

with copies to:

    

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, CO 80021

Attn: VP, Network Operation

    

Level 3 Communications, LLC

1025 Eldorado Blvd.

Broomfield, CO 80021

Attn: General Counsel

 

25



--------------------------------------------------------------------------------

IF TO GRANTEE:   

Cable & Wireless USA, Inc.

8219 Leesburg Pike

Vienna, VA 22182

Attn: Director, Transmission Systems Planning

with a copy to:   

Cable & Wireless USA, Inc.

8219 Leesburg Pike

Vienna, VA 22182

Attn: General Counsel

 

or at such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith. Any such
communication shall be deemed to have been given when delivered if delivered
personally, on the business day after dispatch if sent by overnight air courier,
or on the third business day after posting if sent by mail.

 

ARTICLE 26.

ENTIRE AGREEMENT; AMENDMENT

 

This Agreement constitutes the entire and final agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior agreements relating to the subject matter hereof, which are of no further
force or effect. The Exhibits referred to herein are integral parts hereof and
are hereby made a part of this Agreement. This Agreement may only be modified or
supplemented by an instrument in writing executed by a duly authorized
representative of each party.

 

ARTICLE 27.

RELATIONSHIP OF THE PARTIES

 

The relationship between Grantee and Grantor shall not be that of partners,
agents, or joint venturers for one another, and nothing contained in this
Agreement shall be deemed to constitute a partnership or agency agreement
between them for any purposes, including but not limited to federal income tax
purposes.

 

26



--------------------------------------------------------------------------------

ARTICLE 28.

COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, Grantor and Grantee have executed this Agreement as of the
date first above written.

 

LEVEL 3 COMMUNICATIONS, LLC, a

Delaware limited liability company

By  

/s/ Kevin O’Hara

   

Kevin O’Hara, Chief Operating Officer

 

CABLE & WIRELESS USA, INC.

By  

/s/ Dennis D. Matteucci

   

Dennis D. Matteucci, Chief Executive Officer

 

27



--------------------------------------------------------------------------------

 

EXHIBIT “A”

Map of Grantor System

 

[***]

 



--------------------------------------------------------------------------------

 

EXHIBIT “B”

[***]

 

[***]

 



--------------------------------------------------------------------------------

 

EXHIBIT “C”

Regeneration Facilities and Opamp Facilities Specifications

 

The intent of this Exhibit is to delineate the general specifications for the
Regeneration Facilities and Opamp Facilities forming a part of the Grantor
System. Deviations from these specifications may occur in those instances where
either (i) strict compliance is impractical due to physical (including
environmental) conditions, right-of-way issues or code restrictions, or (ii)
Grantor has acquired a portion of the Grantor System from a third party pursuant
to Section 2.05 of the Agreement.

 

Grantor will use its commercially reasonable best efforts to comply to Bellcore
NEBS (TR-NWT 000063) Generic Requirements.

 

Grantor will install modular, prefabricated structures approximately [***]
kilometers apart, along the System Route, to house DC power plants and the
telecom infrastructure for the installation and operation of regeneration
electronic and optronic equipment for the Grantor System.

 

Grantee space will be separated by a wire mesh partition or Grantee’s space may
be located in a secured cabinet. Access to the Grantee space will be via a joint
or separate entrance into the facilities from the outside, which will be secured
24 hours per day. The total facility, in most cases, will be 12 feet in depth by
approximately 36 feet in length.

 

The facilities will be equipped at a minimum with 200 amp 120/208 volt
electrical services, which will be used by Grantor, Grantee and other users of
the Grantor System.

 

The entire site, including the structure, will be secured within a chain link
fenced area where permitted. The structures will be placed on a structural
concrete slab with gravel surrounding the outer perimeter.

 

The following are the general specifications of the facilities and support
equipment.

 

  • Standard production, pre-manufactured, concrete reinforced buildings with
rebar. All door frames are to be cast into the concrete panels for added
security and to prevent water leakage around the frame.

 

  • Facilities will be equipped with either [***].

 

  • The facility sites will be equipped with [***].

 

  • Fire extinguishers will be provided within the facilities.

 

  •

The facilities will have grounding system termination bars terminated to either
the main electrical system ground and/or to a perimeter system ring (#2.0 bare
copper) connected

 

1



--------------------------------------------------------------------------------

 

(preferably cadweld) to driven ground rods (preferably 12 feet in length). In
any event, the NEC 250 code shall be met.

 

  • The facilities will be equipped with A/C duplex isolated outlets for test
equipment and miscellaneous use and will be backed-up by the generator during
power interruptions and outages. Such outlets will be placed every 6 feet around
the perimeter walls.

 

  • The facilities will have sufficient lighting on the interiors as well as the
exteriors.

 

  • Grantor will be responsible for installation of the overhead single tier 12”
cable ladder rack and fiber guide systems in the Grantee space. Grantor will be
responsible for the installation of Grantee’s equipment relay racks in Grantee’s
space. The ladder rack will be used for DC power distribution signal cable
distribution.

 

  • Grantee will provide its own independent DC power plant within Grantee’s
space for Grantee’s sole use, the exact size to be determined by Grantee subject
to Grantor’s approval, which approval shall not be unreasonably withheld.
Grantor shall have the right to approve the power plant make and model to ensure
a clean connection to the Grantor’s electrical system. Grantee’s power plant may
not induce [***]. Grantee may elect to use the same power system as Grantor, and
also request that Grantor install Grantee’s power system (for such additional
payments as may be agreed between the parties). [***].

 

  • The fiber cable through the facility will enter and exit within the Grantor
space. Fiber will be brought over to the Grantee space via a fiber guide using a
tie cable.

 

  • All entry and exits and environmental systems, including smoke detection,
will be monitored remotely on a 24 hour basis.

 

Grantee will monitor its own power plant and regeneration equipment. Grantee may
elect to have Grantor monitor and report all alarms to Grantee.

 

Grantee Space Requirements:

 

Grantee shall have the right to use space for the placement of electronic and
optronic equipment necessary to operate the Grantee Fibers in the Regeneration
Facilities and Opamp Facilities. The precise number and configuration of the
Regeneration Facilities and Opamp Facilities shall be mutually determined by the
parties no later than thirty (30) days following execution hereof. Grantee shall
be permitted to use and occupy approximately [***] square feet in each
Regeneration Facility and approximately [***] square feet in each Opamp
Facility. Grantor has provided Grantee with its standard build-out
specifications for such facilities; in the event that Grantee desires that any
facility be completed in a fashion that materially differs from such standard
specifications, then the parties shall agree on an equitable adjustment to the
IRU Contribution set forth below. The IRU Contribution for each such facility
shall be $[***] per square foot, which IRU Contribution shall be due and payable
at the same times and in accordance with the same procedures as set forth in
Exhibit “E” to the Agreement.

 

2



--------------------------------------------------------------------------------

Grantee Power Requirements and Charges

 

Grantee shall be charged, on a monthly basis, the following amounts for delivery
of power to each Opamp Facility and Regeneration Facility:

 

$[***] per month per Amp for AC 110 power, [***]

 

$[***] per month per Amp DC, [***].

 

3



--------------------------------------------------------------------------------

EXHIBIT “D”

[***]

 

Segment

--------------------------------------------------------------------------------

[***] [Two pages omitted.]

 



--------------------------------------------------------------------------------

EXHIBIT “E”

IRU Contribution

 

The IRU Contribution for the use of the Grantee Fibers shall be equal to the sum
of $[***], which IRU Contribution shall be allocated among the Segments as
follows:

 

[***] [Two pages omitted.]

 

1



--------------------------------------------------------------------------------

Additional IRU Contributions shall be due and payable with respect to the use of
Regeneration Facilities and Opamp Facilities as set forth in Exhibit C.

 

The allocated IRU Contribution for each Segment and the IRU Contribution for the
Grantor Node Facilities and Opamp Facilities shall be payable by Grantee as
follows:

 

  • [***]

 

  • [***]

 

3



--------------------------------------------------------------------------------

EXHIBIT “F”

Construction Specifications

 

1. The intent of this Exhibit is to delineate the general specifications and
standards for construction of the Grantor System. In the event any federal,
state, local or private agency having jurisdiction shall impose higher
standards, Grantor will comply and conform with such higher standards. Grantor
may deviate from the specifications and standards described below in those
instances where either (i) strict compliance is impractical due to physical
(including environmental) conditions, right-of-way issues or code restrictions,
or (ii) it has acquired a portion of the ROW from a third party.

 

2. Material

 

  • Steel casings shall be minimum 35,000 PSI.

 

  • Any exposed steel conduit, brackets or hardware (i.e., bridge attachments)
shall be galvanized.

 

  • Hand holes shall have a minimum 20,000 pound loading rating with 6 to 12
inches of cover.

 

  • Manholes shall have a minimum H-20 loading rating.

 

  • Fiber optic cable shall be single armored.

 

  • HDPE SDR 11 conduits shall be used for plowing and HDPE SDR 9 conduits shall
be installed in rock areas.

 

3. Minimum Depths

 

  • Minimum cover required in the placement of conduit shall be 42 inches,
except in the following instances:

 

  • The minimum cover in borrow ditches adjacent to roads, highways, railroads,
and interstate shall be 48 inches below the clean-out line or existing grade,
whichever is greater.

 

  • The minimum cover across streams, river washes and other waterways shall be
48 inches below the clean-out line or existing grade, whichever is greater.

 

  • At locations where conduit crosses other subsurface utilities or other
structures, the conduit shall be installed to provide a minimum of 12 inches of
vertical clearance; otherwise the conduit will be installed under the existing
utility or other structure.

 

  • In rock, the conduit shall be placed to provide a minimum of 8 inches below
the surface of the solid rock with a steel or concrete cap, or 18 inches below
the surface of the rock or provide a minimum of 42 inches of total cover,
whichever requires the least rock excavation. HDPE conduit will be back-filled
with 2 inches of select materials (bedding) and 4 inches of select cover in rock
areas.

 

  • In the case of the use/conversion of existing steel pipelines or salvaged
conduit systems, the existing depths shall be considered adequate.

 

4. Buried Cable Warning Tape

 

All conduit will be installed with buried cable warning tape except where
existing

 

1



--------------------------------------------------------------------------------

steel pipelines or salvaged conduit systems are used. The warning tape shall
generally be placed at a depth of 12 inches below grade and directly above the
conduit.

 

5. Conduit Construction

 

• Conduits may be placed by means of trenching, plowing, jack and bore, or
directional bore. Conduit will generally be placed on a level grade parallel to
the surface, with only gradual changes in grade elevation.

 

• Steel conduit will be joined with threaded collars, Zap-Lok or welding.

 

• Railroad crossings will be encased in steel conduit where required.

 

• All underground crossings of major streams, rivers, bays and navigable
waterways will be placed in either HDPE or steel conduit at a minimum depth of
20 feet below the bottom of the waterway.

 

• All conduits placed on DOT bridges will be bullet-proof fiberglass where
allowed by the authority and all other bridges galvanized steel conduit shall be
installed.

 

• All conduits placed on bridges shall have expansion joint placed at each
structural (bridge) expansion joint or at least every 100 feet, whichever is the
shorter distance.

 

6. Innerduct Installation

 

• HDPE innerducts, where utilized, shall be 1-1/4 inches.

 

  • HDPE innerduct(s), where utilized, shall be encased by a HDPE or steel
conduit

 

  • HDPE innerduct(s) shall extend beyond the end of all conduits a minimum of
18 inches.

 

7. Cable Installation

 

  • The fiber optic cable shall be installed using a powered pulling winch and
hydraulic powered assist pulling wheels. The maximum pulling force to be applied
to the fiber optic cable shall be 600 pounds.

 

  • Bends of small radii (less then 20 times the outside diameter of the cable)
and twists that may damage the cable shall be avoided during cable placement.

 

  • The cable shall be lubricated and placed in accordance with the cable
manufacturer specifications.

 

  • A pulling swivel break-away rated at 600 pounds shall be used at all times.

 

  • All splices will be contained in a hand hole or manhole.

 

  • A minimum of 13 feet of slack cable will be left in all intermediate hand
holes or manholes.

 

  • A minimum of 50 feet of slack cable from each cable end will be left in all
splice locations.

 

  • A minimum of 100 feet of slack cable will be left in all Regeneration and
ILA Facilities.

 

2



--------------------------------------------------------------------------------

8. Manholes and Hand holes

 

  • Hand holes and Manholes placed in traveled surface streets be HS-20 loading
rated and shall have locking lids.

 

  • Hand holes shall be placed in all other areas and be installed with a
minimum of 6 inches of soil covering the lid.

 

9. Cable Markers (Warning Signs)

 

Cable markers (with the same information as buried cable warning tape) shall be
installed at all changes in cable running line directions, waterways, subsurface
utilities, hand holes and at both sides of street, highway, bridge or railroad
crossings. At no time shall any markers be spaced more than 1000 feet apart.
Markers shall be positioned so that they can be seen from the location of the
cable and generally set facing perpendicular to the cable running line.

 

10. Compliance

 

All work will be done in strict accordance with federal, state, local and
applicable private rules and laws regarding safety and environmental issues,
including those set forth by OSHA and the EPA. In addition, all work and the
resulting fiber system will comply with the current requirements of all
governing entities (FCC, NEC, DEC, and other national, state, and local codes).

 

11. As Built Drawings

 

  • As-built drawings will contain a minimum of the following:

 

  • Information showing the location of running line, relative to permanent land
marks, including but not limited to, railroad mileposts, boundary crossings and
utility crossings.

 

  • Manhole and hand hole locations

 

  • Conduit information (type, length, expansion joints, etc.)

 

  • Notation of all deviations from specifications (depth, etc.)

 

  • ROW detail (type, centerline distances, boundaries, waterways, road
crossings, known utilities and obstacles)

 

  • Cable marker locations and stationing

 

  • Regeneration and Optical Amplifier Facility locations and floor plans

 

  • Drawings will be updated with actual field data during and after
construction.

 

  • Metro area scale shall not exceed 1 inch = 200 feet

 

  • Rural area scale shall not exceed 1 inch = 500 feet

 

  • As-built will be provided within 90 days after the Acceptance Date, in both
hard copy and electronic format. Updates to the as-built will be provided within
60 days of completion of change

 

3



--------------------------------------------------------------------------------

EXHIBIT “G”

Fiber and Conduit Specifications

 

The intent of this Exhibit is to delineate the manufacturer specifications for
the Grantee Fibers and the conduit housing the Cable. Deviations from these
specifications may occur if Grantor acquires a portion of the Grantor System
from a third party pursuant to Section 2.05 of the Agreement.

 

Fiber

 

  • [***]

 

  • [***]

 

Conduit

 

  • OSP Conduit SDR 11

 

  • 1-1/4” (inside diameter)

 

  • High density polyethylene (HDPE) duct

 

  • Tensile yield 3200 psi

 

  • Flexural modulus 110,000 psi

 

  • Smoothwall inside & outer

 

  • Empty (no rope or tape)

 

  • Unlubricated

 



--------------------------------------------------------------------------------

EXHIBIT “H”

Acceptance Testing Procedures and Standards

 

All splices will be performed with an industry accepted fusion splicing machine.
Grantor will perform two stages of testing during the construction of a new
fiber cable route. Initially, Optical Time Domain Reflectometer (“OTDR”) tests
will be taken from one direction. As soon as fiber connectivity has been
achieved to both Regeneration/Opamp Facilities, Grantor will verify and record
the continuity of all fibers. Grantor will take and record power level readings
on all fibers in both directions. Grantor will bi-directional OTDR test all
fibers.

 

During the initial construction, it is only possible to measure the fiber from
one direction. Because of this, splices will be qualified during initial
construction with an OTDR from only one direction. The profile alignment system
or light injection detection system on the fusion splicer may be used to qualify
splices as long as a close correlation to OTDR date is established. The pigtails
will also be qualified at this stage using an OTDR and a minimum 1 km launch
reel. All measurements at this stage in construction will be taken at 1550 nm
and/or at 1625 nm when and if OTDRs are available from test equipment vendors,
and Grantor has initiated such testing as part of its standard testing
procedures.

 

After Grantor has completed end-to-end connectivity on the fibers,
bi-directional span testing will done. These measurements must be made after the
splice manhole or handhole is closed in order to check for macro-bending
problems. Continuity tests will be done to verify that no fibers have been
“frogged” or crossed in any of the splice points. Once the pigtails have been
spliced, loss measurements will be recorded using an industry-accepted laser
source and a power meter. OTDR traces will be taken and splice loss measurements
will be recorded. Grantor will store OTDR traces on diskette and on data sheets.
Laser Precision format will be used on all traces. Copies of all data sheets and
tables, and one set of diskettes with all traces will be available to Grantee.

 

The power loss measurements shall be made at 1550 nm, and performed
bi-directionally.

 

OTDR traces shall be taken in both directions at 1550 nm.

 

The splicing standards are as follows:

 

  • The loss value of the pigtail connector and its associated splice will not
exceed 0.50 dB. This value does not include the insertion loss from its
connection to the FDP. For values greater than this, the splice will be broken
and respliced until an acceptable loss value is achieved. If, after three
attempts is not able to produce a loss value less than 0.50 dB, the splice will
be marked as Out-of-Spec (“OOS”) on the data sheet. Each splicing attempt shall
be documented on the data sheet.

 

  • During installation, the objective for each splice is a loss of 0.15 dB or
less. If, after three attempts, Grantor is not able to produce a loss value of
less than 0.15 dB, then 0.25 dB will be acceptable. If, after two additional
attempts, a value of less than 0.25 dB is not achievable, then the splice will
be marked as OOS on the data sheet. Each splicing attempt shall be documented on
the data sheet.

 

  • During end-to-end testing of a span (a span shall be FDP to FDP), the
objective for each splice is a bi-directional average loss of 0.15 dB or less.

 

  •

The typical budget for each fiber span shall be calculated using the following
assumptions: average bi-directional loss of 0.10 dB or less for each splice,
average bi-directional loss of

 

1



--------------------------------------------------------------------------------

 

0.50 dB or less per pigtail connector (including loss at the bulkhead associated
with fiber distribution panels) and its associated splice plus 0.22 dB / km
@1550 nm or 0.25 dB / km @ 1625 nm for fiber attenuation. For example, if a
given span is 100 km, has 10 splices and 2 pigtail terminations, each flow @
1550 nm shall have total bi-directional loss of 21 dB or less ((10 splices x
0.10 dB) + (2 terminations x 0.50 dB) + (100 km x 0.22 dB / km) = 23 dB). Each
individual splice may have a bi-directional loss of 0.15 dB or less, but the
average bi-directional splice loss across the span must be 0.10 dB or less.

 

  • The entire fiber optic cable system shall be properly protected from foreign
voltage and grounded with an industry-accepted system.

 

  • The fibers shall be terminated to the FDP with Ultra SC-PC connectors
(typical return loss of 0.50 dB), unless another type of connector is specified.
Pigtails shall be manufactured with standard single mode fiber or equivalent.

 

2



--------------------------------------------------------------------------------

EXHIBIT “I”

Maintenance Requirements and Procedures

 

Maintenance

 

Scheduled Maintenance. Routine maintenance and repair of the Grantor System
described in this section (“Scheduled Maintenance”) shall be performed by or
under the direction of Grantor, at Grantor’s reasonable discretion. Scheduled
Maintenance shall commence with respect to each Segment upon the Effective Date.
Scheduled Maintenance shall only include the following activities:

 

  • patrol of Grantor System route on a regularly scheduled basis, which will
not be less than monthly, unless hi-rail access is necessary, in which case, it
will be quarterly;

 

  • maintenance of a “Call-Before-You-Dig” program and all required and related
cable locates;

 

  • maintenance of sign posts along the Grantor System right-of-way with the
number of the local “Call-Before-You-Dig” organization and the “800” number for
Grantor’s “Call-Before-You-Dig” program; and

 

  • assignment of fiber maintenance technicians to locations along the route of
the Grantor System initially at approximately 110 mile intervals dependent upon
terrain and accessibility, and subject to subsequent modification in Grantor’s
reasonable discretion.

 

Unscheduled Maintenance. Non-routine maintenance and repair of the Grantor
System which is not included as Scheduled Maintenance (“Unscheduled
Maintenance”), shall be performed by or under the direction of Grantor.
Unscheduled Maintenance shall commence with respect to each Segment upon the
Effective Date. Unscheduled Maintenance shall consist of:

 

  • “Emergency Unscheduled Maintenance” in response to an alarm identification
by Grantor’s Operations Center, notification by Grantee or notification by any
third party of any failure, interruption or impairment in the operation of the
Grantor System, or any event imminently likely to cause the failure,
interruption or impairment in the operation of the Grantor System.

 

  • “Non-Emergency Unscheduled Maintenance” in response to any potential
service-affecting situation to prevent any failure, interruption or impairment
in the operation of the Grantor System not covered by Scheduled Maintenance.
Grantee shall immediately report the need for Unscheduled Maintenance to Grantor
in accordance with reasonable procedures promulgated by Grantor from time to
time. Grantor will log the time of Grantee’s report, verify the problem and
dispatch personnel immediately to take corrective action.

 

Operations Center

 

Grantor shall operate and maintain an Operations Center (“OC”) staffed
twenty-four (24) hours a day, seven (7) days a week by trained and qualified
personnel. Grantor’s maintenance employees shall be available for dispatch
twenty-four (24) hours a day, seven (7) days a week. Grantor shall have its
first maintenance employee at the site requiring Emergency Unscheduled
Maintenance activity within two (2) hours after the time Grantor becomes aware
of an event requiring Emergency Unscheduled Maintenance, unless delayed by
circumstances beyond the reasonable control of Grantor. Grantor shall maintain a
toll-free telephone number to contact personnel at the OC. Grantor’s OC
personnel shall dispatch maintenance and repair personnel

 

1



--------------------------------------------------------------------------------

along the system to handle and repair problems detected in the Grantor System:
(i) through the Grantee’s remote surveillance equipment and/or upon notification
by Grantee to Grantor, or (ii) upon notification by a third party.

 

Cooperation and Coordination

 

  • In performing its services hereunder, Grantor shall take workmanlike care to
prevent impairment to the signal continuity and performance of the Grantor
System. The precautions to be taken by Grantor shall include notifications to
Grantee. In addition, Grantor shall reasonably cooperate with Grantee in sharing
information and analyzing the disturbances regarding the cable and/or fibers. In
the event that any Scheduled or Unscheduled Maintenance hereunder requires a
traffic roll or reconfiguration involving cable, fiber, electronic equipment, or
regeneration or other facilities of the Grantee, then Grantee shall, at
Grantor’s reasonable request, make such personnel of Grantee available as may be
necessary in order to accomplish such maintenance, which personnel shall
coordinate and cooperate with Grantor in performing such maintenance as required
of Grantor hereunder.

 

  • Grantor shall notify Grantee at least fourteen (14) days prior to the date
in connection with any Planned Service Work Period (“PSWP”) of any Scheduled
Maintenance and as soon as possible after becoming aware of the need for
Unscheduled Maintenance. Grantee shall have the right to be present during the
performance of any Scheduled Maintenance or Unscheduled Maintenance so long as
this requirement does not interfere with Grantor’s ability to perform its
obligations under the Agreement. In the event that Scheduled Maintenance is
canceled or delayed for whatever reason as previously notified, Grantor shall
notify Grantee at Grantor’s earliest opportunity, and will comply with the
provisions of the previous sentence to reschedule any delayed activity.

 

Facilities

 

  • Grantor shall maintain the Grantor System in a manner which will permit
Grantee’s use, in accordance with the terms and conditions of the Agreement.

 

  • Grantee will be solely responsible for providing and paying for any and all
maintenance of all electronic, optronic and other equipment, materials and
facilities used by Grantee in connection with the operation of the Grantee
Fibers, none of which is included in the maintenance services to be provided
hereunder.

 

Cable/Fibers

 

  • Grantor shall perform appropriate Scheduled Maintenance on the cables
contained in the Grantor System in accordance with Grantor’s then current
preventative maintenance procedures which shall not substantially deviate from
standard industry practice.

 

  • Grantor shall have qualified representatives on site any time Grantor has
reasonable advance knowledge that another person or entity is engaging in
construction activities or otherwise digging within five (5) feet of any cable.

 

  •

Grantor shall maintain sufficient capability to teleconference with Grantee
during an Emergency Unscheduled Maintenance in order to provide regular
communications during the repair process. When correcting or repairing cable
discontinuity or damage, including but not limited to in the event of Emergency
Unscheduled Maintenance, Grantor shall use

 

2



--------------------------------------------------------------------------------

 

reasonable efforts to repair traffic-affecting discontinuity within four (4)
hours after Grantor’s representatives arrival at the problem site. In order to
accomplish such objective, it is acknowledged that the repairs so effected may
be temporary in nature. In such event, within twenty-four (24) hours after
completion of any such Emergency Unscheduled Maintenance, Grantor shall commence
its planning for permanent repair, and thereafter promptly shall notify Grantee
of such plans, and shall implement such permanent repair within an appropriate
time thereafter. Restoration of open fibers on fiber strands not immediately
required for service shall be completed on a mutually agreed-upon schedule. If
the fiber is required for immediate service, the repair shall be scheduled for
the next available PSWP.

 

  • In performing repairs, Grantor shall comply with the splicing specifications
as set forth in Exhibit “H”. Grantor shall provide to Grantee any modifications
to these specifications as may be necessary or appropriate in any particular
instance.

 

  • Grantor’s representatives that are responsible for initial restoration of a
cut cable shall carry on their vehicles the typically appropriate equipment that
would enable a temporary splice, with the objective of restoring operating
capability in as little time as possible. Grantor shall maintain and supply an
inventory of spare cable in storage facilities supplied and maintained by
Grantor at strategic locations to facilitate timely restoration.

 

Planned Service Work Period

 

Scheduled Maintenance which is reasonably expected to produce any signal
discontinuity must be coordinated between the parties. Generally, this work
should be scheduled after midnight and before 6:00 a.m. local time. Major system
work, such as fiber rolls and hot cuts, will be scheduled for PSWP weekends. A
calendar showing approved PSWP will be agreed upon in the last quarter of every
year for the year to come. The intent is to avoid jeopardy work on the first and
last weekends of the month and high-traffic holidays.

 

Restoration

 

  • Grantor shall respond to any interruption of service or a failure of the
Grantee Fibers to operate in accordance with the specifications set forth in
Exhibit “H” (in any event, an “Outage”) as quickly as possible (allowing for
delays caused by circumstances beyond the reasonable control of Grantor) in
accordance with the procedures set forth herein.

 

  •

When restoring a cut cable in the Grantor System, the parties agree to work
together to restore all traffic as quickly as possible. Grantor, promptly upon
arriving on the site of the cut, shall determine the course of action to be
taken to restore the cable and shall begin restoration efforts. Grantor shall
splice fibers tube by tube or ribbon by ribbon or fiber bundle by fiber bundle,
rotating between tubes or ribbons operated by the parties having an interest in
the cable, including Grantee, Grantor and all future fiber users of the system
(collectively, the “Interest Holders”), in accordance with the following
described priority and rotation mechanics; provided that, lit fibers in all
buffer tubes or ribbons or fiber bundles shall have priority over any dark
fibers in order to allow transmission systems to come back on line; and provided
further that, Grantor will continue such restoration efforts until all lit
fibers in all buffer tubes or ribbons are spliced and all traffic restored. In
general, priority among Interest Holders affected by a cut shall be determined
on a rotating restoration-by-restoration and Segment-by-Segment basis, to
provide fair and equitable restoration priority to all Interest Holders. Grantor
will provide upon Segment completion a System-wide rotation mechanism on a
Segment-by-Segment basis so that the initial rotation order of the

 

3



--------------------------------------------------------------------------------

 

Interest Holders in each Segment is varied (from earlier to later in the order),
such that as restorations occur, each Interest Holder has approximately
equivalent rotation order positions across the Grantor System. Additional
participants in the Grantor System that become Interest Holders after the date
hereof shall be added to the restoration rotation mechanism.

 

  • The goal of emergency restoration splicing shall be to restore service as
quickly as possible. This may require the use of some type of mechanical splice,
such as the “3M FiberLock” to complete the temporary restoration. Permanent
restorations will take place as soon as possible after the temporary splice is
complete.

 

Subcontracting

 

Grantor may subcontract any of the maintenance services hereunder; provided that
Grantor shall require the subcontractor(s) to perform in accordance with the
requirements and procedures set forth herein. The use of any such subcontractor
shall not relieve Grantor of any of its obligations hereunder.

 

4



--------------------------------------------------------------------------------

EXHIBIT “J”

Completion Dates

 

[***]

--------------------------------------------------------------------------------

  

Completion Date

--------------------------------------------------------------------------------

[***]

   Jan-00

[***]

    

[***]

    

[***]

   Jan-00

[***]

   May-00

[***]

    

[***]

   May-00

[***]

    

[***]

   May-00

[***]

   Aug-00

[***]

    

[***]

    

[***]

    

[***]

    

[***]

   Aug-00

[***]

    

[***]

    

[***]

   Aug-00

[***]

    

[***]

   Nov-00

[***]

    

[***]

    

[***]

    

[***]

    

[***]

    

[***]

   Nov-00

[***]

    

[***]

    

[***]

   Dec-00

[***]

    

[***]

   Dec-00

[***]

    

 

1



--------------------------------------------------------------------------------

[***]

--------------------------------------------------------------------------------

  

Completion Date

--------------------------------------------------------------------------------

[***]

   Dec-00

[***]

    

[***]

    

[***]

    

[***]

   Dec-00

[***]

    

[***]

    

[***]

    

[***]

    

[***]

    

[***]

   Dec-00

[***]

    

[***]

    

[***]

    

[***]

   Dec-00

[***]

    

[***]

    

[***]

   Jan-01

[***]

   Jan-01

[***]

    

[***]

    

[***]

   Jan-01

[***]

   Feb-01

[***]

    

[***]

   Feb-01

[***]

    

[***]

    

[***]

    

[***]

    

[***]

   Mar-01

[***]

    

[***]

    

[***]

   Mar-01

[***]

    

[***]

    

 

The Completion Date shall be the last day of the month and year listed above.

 

2



--------------------------------------------------------------------------------

EXHIBIT “K”

Metropolitan Fiber Rings and Rates

 

Level 3 Metro Fiber Pricing

--------------------------------------------------------------------------------

        Price per
Fiber per
Mile


--------------------------------------------------------------------------------

   Price per
Fiber per
Mile


--------------------------------------------------------------------------------

   Price per
Fiber per
Mile


--------------------------------------------------------------------------------

City/Loop

--------------------------------------------------------------------------------

   Miles


--------------------------------------------------------------------------------

   6 Fibers


--------------------------------------------------------------------------------

   7-12 Fibers


--------------------------------------------------------------------------------

   13-24 Fibers


--------------------------------------------------------------------------------

[***] [Two pages omitted.]

                   

 

1